Citation Nr: 1616360	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-04 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a disability manifested by left lower abdominal pain, to include a gastrointestinal disorder.  

(The matter of service connection for a bilateral knee disorder is the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The matter was remanded in December 2011.  Although the December 2011 Board remand characterized the issue as service connection for a gastrointestinal disorder, after review of the Veteran's contentions, the matter has been recharacterized (and expanded) as service connection for a disability manifested by left lower abdominal pain, to include a gastrointestinal disorder, as shown on the title page above.  

The Veteran was afforded hearings at the RO before a Veterans Law Judge (VLJ) in July 2011 (videoconference) and January 2015 (Travel Board).  The hearing transcripts have been associated with the claims file.  At the time of the January 2015 hearing, on the record, the Veteran waived his right to testify before a third VLJ.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  However, because the Veteran testified regarding the matter on appeal during the pendency of the appeal at separate Board hearings before two different VLJs, the appeal must be decided by a three-judge panel.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2014); 38 C.F.R. §§ 19.3, 20.707 (2015).


FINDING OF FACT

There is no competent evidence that the Veteran has a disability manifested by left lower abdominal pain and his current gastrointestinal complaints are not shown to be related to his service, including complaints of left lower abdominal pain therein.  

CONCLUSION OF LAW

Service connection for a disability manifested by left lower abdominal pain is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in October 2003, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards. 

The record contains the Veteran's service treatment records (STRs), pertinent VA and private treatment records and records from the Social Security Administration (SSA).  He was afforded a VA examination in October 2012.  The VA examiner completed all necessary testing, examined and interviewed the Veteran, reviewed his claims file and provided a rationale for the opinion offered.  Therefore, the VA examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board thus concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

In his March 2003 VA Form 21-526, Veteran's Application for Compensation and/or Pension, the Veteran reported that he developed nervousness and a constant stomach ache as a result of radiation exposure during his service aboard ship when he stood "long watch in front of radars."  

The Veteran's August 1974 enlistment examination report shows that his abdomen and viscera was clinically normal and he reported no history of stomach, liver or intestinal trouble.  His STRs include a January 1975 complaint of a 2 week history of dull pain, left mid lateral side sometimes radiating to the back.  These records also note a January 1977 complaint of a 4 day history of left-sided soreness which was "not actually painful on palpation" but "hurt when [he had] some beer."  The symptoms were "very vague."  The impression was questionable abdominal  muscle strain.  His August 1977 service separation examination report shows no clinical abnormality of the abdomen and viscera and notes no history of stomach, liver or intestinal trouble.  Similarly, August 1980 and October 1988 Reserve service examination reports (included with his STRs) show the Veteran's abdomen and viscera was clinically normal and he reported no history of stomach, liver or intestinal trouble.  

Post-service VA treatment records include an April 1981 Medical Certificate which notes that the Veteran reported a history of "stomach pain for years."  The diagnosis was gastritis.  A May 1981 UGI (upper gastrointestinal) Radiographic Report notes a history of frequent epigastric pain and vomiting, no relief with antacids.  The impression was normal upper GI.  

Private treatment records include a May 1986 diagnosis of gastroenteritis, with subsequent treatment records from this provider reflecting gastrointestinal treatment through 1996.  

A March 2003 VA treatment record reflects the Veteran's report of experiencing stomach problems since getting out of service.  A May 2008 treatment report shows an assessment of dyspepsia and a "personal history of gastroenteritis."  A June 2008 colonoscopy was negative, except for hemorrhoids.  His VA treatment records also include problem lists, which reflect treatment for alcoholic gastritis.

During his July 2011 Board hearing, the Veteran reported that he experienced "knots" in his stomach during service because the motion of the ship prevented him from digesting his food properly.  He recalled that his stomach symptoms (feeling a "knot" and being constantly bloated and constipated) had persisted since service discharge.  He also recalled his initial postservice treatment for stomach complaints was in 1980.  

On October 2012 VA examination, the Veteran reported a 35-40 year history of feeling like he had a "knot" in his left lower abdomen all the time.  He recalled the first episode happened in service and was diagnosed as stomach strain.  The Veteran complained of daily pain and occasional tenderness which becomes worse with activity and is relieved by lying down or holding counter pressure on the area with his hands.  He reported being treated for gastroenteritis in the past on several occasions, but indicated that his current symptoms of pain seemed unrelated to food, flatulence or other GI symptoms.  He also stated that alcohol does not affect the quality or presence of his lower left abdominal "knot" sensation.  The assessment was previous episodes of gastroenteritis, not currently present per Veteran's report; left lower abdominal muscle pain reported during examination without finding of abnormality; negative CT (computed tomography) scan for ventral hernia and ancillary radiographic finding of hepatomegaly and fatty liver disease.  The examiner opined that the Veteran's subjective report of left lower abdominal pain is less likely as not related to his military service because there was "no left abdominal pathology found."  In explaining the rationale for this opinion, the examiner noted the Veteran's history of left abdominal pain in service but that his annual examinations were silent for any chronic problem or pathology.  The examiner also noted the Veteran's 4 post service treatments for gastritis during a 27 year period from 1981 to 2008, his 1981 negative UGI, June 2008 negative colonoscopy, October 2012 CT scan negative for hernia and the Veteran's report that his gastritis symptoms are infrequent and unrelated to his left abdominal pain.  Regarding the assessment of fatty liver disease, the examiner noted that this finding is not compatible with pain in the left mid to lower abdominal area.  Finally, responding to the December 2011 Board remand question of the role of alcohol consumption in the onset of any current gastrointestinal disorder, the examiner opined that it is presumed unrelated because the Veteran reported no drinking of alcohol since January 2012, yet, he continues to have left abdominal discomfort.  See December 2011 Board remand and January 2015 hearing transcript, page 3.

At his January 2015 Board hearing, the Veteran testified that he was healthy and had no stomach problems prior to enlistment; however, during service, he would get nervous and develop stomach pain which felt like a constant knot.  He reported that this symptom has persisted since service.  The Veteran further recalled that he sought VA treatment for his stomach complaints after service separation and was diagnosed with gastroenteritis.  

It is not in dispute that the Veteran had left abdominal pain in service.  The evidence also shows the first postservice treatment for stomach complaints in April 1981 (nearly 4 years after service separation), when his symptoms were diagnosed as gastritis.  However, he reported to the October 2012 VA examiner that his gastritis symptoms are infrequent and unrelated to his left abdominal pain and the October 2012 VA examiner opined that the Veteran's subjective report of left lower abdominal pain is less likely as not related to his military service because there was "no left abdominal pathology found." 

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the disability claimed.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without evidence of a current disability there is no valid claim of service connection.  Id.  The medical evidence of record shows that the Veteran has been medically evaluated for the purpose of investigating his complaints of left lower abdominal pain and that such medical evaluation has revealed no objective underlying pathology manifested by left lower abdominal pain.  Despite thorough medical examination and diagnostic imaging, medical assessment of the Veteran's complaint of left lower abdominal pain during the pendency of this claim has revealed no diagnosable objective disability beyond the Veteran's subjective reports of pain.  

The Board has reviewed the record carefully to ascertain whether the Veteran has had a disability manifested by left lower abdominal pain at any time during the pendency of this claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  While the record shows alcoholic gastritis included on his problem list, he has reported that his gastric symptoms are unrelated to his abdominal pain and the October 2012 VA examiner noted that the Veteran had not consumed alcohol since January 2012 yet continued to have left abdominal discomfort.  In this regard, it is noted that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Accordingly, the Board is unable to find that a current disability manifested by left lower abdominal pain exists for which service connection may be granted.

The only evidence suggesting that the Veteran has a current chronic disability manifested by left lower abdominal pain is the Veteran's own contention based upon his testimony of experiencing such pain.  The testimony on the existence of left lower abdominal pain is competent lay evidence because the Veteran's own experiences with pain are known to him through his senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  However, the Board finds that his lay testimony is not competent to establish a medical diagnosis of a disability underlying his left lower abdominal pain.

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to report his symptoms as he experiences them.  However, the Veteran is not competent to establish that his subjective left lower abdominal pain is associated with a diagnosable medical pathology or disability.  A diagnosis of an identified abdominal, including gastrointestinal, disability requires specialized medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  In Jandreau, the Federal Circuit specifically determined that a layperson is not considered competent to testify when the issue was medically complex, as is the question of establishing the presence of an internal medical disability or diagnosis associated with the Veteran's complaints of left lower abdominal pain in this case.

The Veteran has not provided any competent evidence supporting a finding that he has any diagnosed disability manifested by lower abdominal pain (or has had such a disability during the pendency of this claim on appeal); he has not submitted a supporting medical opinion or report on this point, nor does he cite to supporting factual data or medical literature.  He is a layperson with no medical training.  He otherwise offers no explanation of rationale for his assertion for the Board to weigh.  Consequently, his own opinion is not competent evidence in the matter.  

Notably, in his March 2003 claim, the Veteran reported that he developed nervousness and a constant stomach ache as a result of radiation exposure during his service aboard ship when he stood "long watch in front of radars."  However, in as much as there is no competent medical evidence of an underlying disability manifested by his complaints of left abdominal pain, further discussion regarding his claimed radiation exposure is not warranted.  In addition, the Veteran has testified that he would get nervous during service and develop stomach pain which felt like a constant knot.  However, as service connection for an acquired psychiatric disorder, claimed as nervousness and posttraumatic stress disorder, was denied in the December 2011 Board decision, further discussion of a psychiatric disorder manifested by left abdominal pain is also not warranted.  

The preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  Accordingly, the appeal seeking to establish service connection for a disability manifested by left lower abdominal pain, to include a gastrointestinal disorder, must be denied.


ORDER

The appeal seeking service connection for a disability manifested by left lower abdominal pain, to include a gastrointestinal disorder, is denied.




			
	M.C. GRAHAM	MICHAEL E. KILCOYNE
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
	KEITH W. ALLEN
	Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


